Citation Nr: 0505937	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-12 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for postoperative residuals of a post-traumatic 
deviated nasal septum.

2.  Entitlement to an initial disability rating excess of 10 
percent for post-traumatic maxillary sinusitis with 
osteomeatal unit narrowing and rhinitis.

3.  Entitlement to a initial compensable disability rating 
for partial loss of sense of taste.

4.  Entitlement to a initial compensable disability rating 
for partial loss of sense of smell.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to July 
1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which granted service connection for post-
traumatic maxillary sinusitis, assigned an initial 10 percent 
disability rating; post-traumatic loss of the sense of smell, 
assigned an initial noncompensable (0 percent) disability 
rating; and post-traumatic loss of the sense of taste, also 
assigned an initial noncompensable (0 percent) disability 
rating.  The rating decision also denied a disability rating 
in excess of 10 percent for service-connected postoperative 
residuals of post-traumatic deviated nasal septum.  The 
veteran appealed the rating for his deviated nasal septum and 
the initial disability ratings for his other claims.  

The issues of entitlement to an increased disability rating 
for postoperative residuals of post-traumatic deviated nasal 
septum, and for initial disability ratings for partial loss 
of sense of taste and sense of smell are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The veteran's post-traumatic maxillary sinusitis with 
osteomeatal unit narrowing and rhinitis is manifested by 
complaints of daily headaches, chronic nasal congestion and 
post-nasal drip with crusting; the evidence of record 
demonstrates that his sinusitis is productive of more than 
six non-incapacitating episodes of sinusitis per year 
characterized by headaches and crusting with periods of 
purulent discharge.


CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent 
for post-traumatic maxillary sinusitis with osteomeatal unit 
narrowing and rhinitis have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.97, 
Diagnostic Code 6513 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The veteran's claim for an increased rating for his nasal 
disorder was received in September 2001.  In an October 2001 
letter, the RO provided the veteran with notice of the 
requirements of VCAA, and the responsibilities assigned to 
each party.  The veteran's claim for service connection for 
sinusitis was also received in September 2001.  In June 2002, 
the RO provided adequate notice to the veteran regarding what 
information and evidence is needed to substantiate his claim 
for service connection for headaches secondary to his 
service-connected deviated nasal septum, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any evidence in his possession 
that pertains to the claim.  In this respect, the Board notes 
that the letter informed the veteran that he could send any 
information describing additional evidence he wanted VA to 
obtain, or he could send such evidence directly to VA.  Thus, 
the discussion contained in this letter furnished the veteran 
notice of the evidence he still needed to send to VA, the 
evidence that VA would assist in obtaining, and in effect 
requested that the veteran provide VA with or identify any 
additional evidence that he possessed or knew of that could 
help to substantiate his claim.  Although the letter did not 
specifically address sinusitis, it did address headaches, 
which were determined to be a symptom of the veteran's 
sinusitis in the July 2002 rating decision.  The content of 
this notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The subsequent 
July 2002 rating decision granted service connection for 
sinusitis and found the issue of service connection for 
headaches was moot as the veteran's headaches were a symptom 
of his sinusitis.  The veteran appealed the initial 10 
percent disability rating assigned the service-connected 
sinusitis.  Therefore, the issue on appeal was first raised 
in a notice of disagreement (NOD) submitted in response to 
VA's notice of its decision on a claim for which VA has 
already notified the claimant of the information and evidence 
necessary to substantiate the claim.  In this regard, the 
Board observes that 38 U.S.C.A. § 7105(d) (West 2002) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 38 U.S.C.A. 
§ 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOPGCPREC 8-2003.  Thus, as the RO already 
gave the veteran a notice regarding the original claim, the 
Board finds no error in the RO's failure to send a subsequent 
notice as to the newly raised claim.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  VA 
examination reports and VA and private treatment records.  
The veteran and VA examination reports note that there are 
outstanding treatment records from Drs. Caldwell and 
Bisencowscus.  However, the RO, in a September 2004 letter, 
requested the veteran provide authorization and consent to 
release information from Drs. Caldwell and Bisencowscus, or 
obtain and send the requested information himself.  The 
veteran did not respond.  The Board consequently finds that 
VA's duty to assist the veteran in obtaining records in 
connection with the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

A June 1967 Board decision granted service connection for 
postoperative residuals of a deviated nasal septum.  A 
subsequent, October 1967 rating decision assigned an initial 
noncompensable disability rating for the service-connected 
deviated nasal septum.

Following a November 1967 VA medical examination, a January 
1968 rating decision increased the veteran's disability 
rating for postoperative residuals for a deviated nasal 
septum to 10 percent.  

The veteran's original claim for service connection for 
sinusitis and headaches was received in September 2001.  

During a December 2001 VA medical examination, the veteran 
complained of chronic nasal obstruction of thirty years' 
duration that was worse on the right side of his nose.  He 
complained of pressure on the lower half of his nose, and 
frontal headaches.  He reported taking three to six aspirin a 
day to alleviate his headaches.  He had missed one to two 
days of work because of his headaches.  He denied a history 
of sinusitis or allergies.  He complained of constant nasal 
discharge that was bloody at times.  Examination revealed a 
saddle deformity of the nose with broadening of the nasal 
bones.  He was able to breathe at a level of 2-3/10 through 
the left side of his nose and at a level of 1/10 through the 
right side of his nose.  When the nostril as dilated with a 
nasal speculum he was able to breathe on a level of 5-6/10 on 
the left side and on a level of 4/10 on the right side.  The 
septum was deviated to the right and there had been a partial 
collapse of the tip of his nose, reducing the size of the 
anterior nares.  The examiner recommended a CT scan of the 
veteran's paranasal sinuses to rule out the presence of 
frontal sinus disease.

In a June 2002 VA examination report, the examiner opined 
that the veteran's chronic rhinitis was related to his 
service-connected deviated nasal septum, and in an undated 
addendum, the examiner opined, after reviewing a copy of a 
private CT scan of the veteran's paranasal sinuses, that he 
had acute right maxillary sinusitis and osteomeatal unit 
narrowing that was most likely the result of his inservice 
nasal trauma.

During an August 2004 VA compensation examination, the 
veteran complained of increasing frontal headaches, which he 
described as being on a level of 7-8/10.  He also complained 
of increased nasal discharge that was yellow or light green 
in color.  He complained of postnasal discharge and spitting 
up mucous frequently.  He reported that he had last been 
treated with antibiotics for maxillary sinusitis in February 
2002.  Examination revealed an external lower third nasal 
deformity with the caudal septum appearing buckled.  Although 
no crusting was present in either nasal passage at the time 
of the examination, the veteran stated he removed crusting 
from his nose three to four times a week with a Q-tip.  The 
examiner noted that veteran's assertions that his headaches 
had gotten worse since his last examination and that he had 
more nasal secretions and that he coughed up more secretions.  
Conversely, the examiner noted that he had not been treated 
for sinusitis in two and a half years.


Analysis

The veteran contends that he is entitled to a higher initial 
disability rating for his service-connected post-traumatic 
maxillary sinusitis with osteomeatal unit narrowing and 
rhinitis.  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases. 38 
C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's post-traumatic maxillary sinusitis with 
osteomeatal unit narrowing and rhinitis is currently 
evaluated as 10 percent disabling under the provisions of 
38 C.F.R. § 4.97, Diagnostic Code 6513.  Since his service-
connected disability includes rhinitis, the provisions of 
38 C.F.R. § 4.97, Diagnostic Code 6522 for allergic rhinitis 
will also be considered.  

Under Diagnostic Code 6513, a 10 percent evaluation is 
warranted for sinusitis when there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting is present.  A 30 percent evaluation is 
assigned when there are three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non- 
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent evaluation, the maximum schedular rating, is 
warranted following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  In 
a note that accompanies the provision, an incapacitating 
episode of sinusitis is defined as an episode that requires 
bed rest and treatment by a physician.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6513.

Under Diagnostic Code 6522, for allergic or vasomotor 
rhinitis with polyps, a 30 percent rating is warranted.  
Without polyps, but with greater than 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side, a 10 percent rating is to be assigned.  38 C.F.R. 
§ 4.97, Diagnostic Code 6522 (2004).  Thirty percent is the 
maximum disability rating under Diagnostic Code 6522.

Resolving all reasonable doubt in the veteran's favor, the 
Board finds that a 30 percent rating, and no more, is 
warranted for his service-connected post-traumatic maxillary 
sinusitis with osteomeatal unit narrowing and rhinitis.  
There is no evidence that the veteran has undergone surgery 
for his sinusitis disability since his discharge from 
service.  Thus, a 50 percent rating is not warranted under 
Diagnostic Code 6513.  At the time of the VA examinations in 
December 2001 and August 2004, the veteran complained of 
daily headaches associated with his sinusitis.  At the August 
2004 examination he also complained of increased nasal 
discharge and post-nasal discharge.  Although no crusting was 
evident at the time of the examination, the veteran reported 
removing crusting from his nose three to four times a week.  
The examiner noted the veteran's reported increase in 
symptoms and conversely noted that he had not been treated 
for sinusitis in over two and a half years.

The veteran is clearly competent to report his sinusitis 
symptomatology, as such a report does not require medical 
expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  The veteran 
has consistently stated that he has headaches on a daily 
basis and has also indicated that he removes crusting from 
his nostrils three to four times a week.  Therefore, 
resolving all reasonable doubt in his favor, the Board finds 
that the evidence of record supports a finding that the 
veteran suffers more than six non-incapacitating episodes of 
sinusitis in a year, predominantly characterized by headaches 
and crusting, but with evidence of some purulent discharge 
also.  Therefore, the evidence supports a disability rating 
of 30 percent for the veteran's post-traumatic maxillary 
sinusitis with osteomeatal unit narrowing and rhinitis.  The 
evidence does not show, nor does the veteran allege, either 
radical surgery with chronic osteomyelitis, or repeated sinus 
surgeries as required for a 50 percent rating.  As such, the 
Board finds that the criteria for an evaluation in excess of 
30 percent have not been met.

Since the evidence does not reflect vasomotor rhinitis with 
polyps, a 30 percent rating is not warranted under Diagnostic 
Code 6522.  

The Board has considered whether a "staged" rating is 
appropriate. See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the time 
period in question.

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2004).  Therefore, the 
Board will not consider the question of entitlement to an 
extraschedular evaluation.


ORDER

Entitlement to an initial disability rating of 30 percent for 
post-traumatic maxillary sinusitis with osteomeatal unit 
narrowing and rhinitis is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.


REMAND

With respect to the issues of entitlement to an increased 
disability rating for postoperative residuals of a post-
traumatic deviated nasal septum and for initial compensable 
disability ratings for partial loss of sense of taste and for 
partial loss of sense of smell, the record contains no 
document that satisfies the notification requirements of the 
VCAA for these claims.  As a result, corrective action is 
needed to satisfy those requirements.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claims are REMANDED to 
the RO for the following actions:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should indicate what, if any, 
information and evidence not previously 
provided to the VA is necessary to 
substantiate an a higher rating for 
postoperative residuals of post-traumatic 
deviated nasal septum and for higher 
initial ratings for partial loss of taste 
and smell (i.e., evidence tending to show 
that the veteran's deviated nasal septum 
has worsened or became more severe; as 
well as medical evidence indicating that 
he has total loss of his sense of taste 
and total loss of his sense of smell).  
The letter should indicate which portion 
of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the said claims. 

2.  Thereafter, the RO should undertake 
any other development deemed necessary 
and readjudicate the issues of 
entitlement to a higher disability rating 
for postoperative residuals of a post-
traumatic deviated nasal septum and for 
higher initial disability ratings for 
loss of the senses of taste and smell.  
If the determination remains adverse to 
the veteran, a supplemental statement of 
the case must be provided to the veteran 
and his representative, and they should 
be afforded the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

By this remand the Board intimates no opinion as to the 
ultimate outcome of the appellant's claims.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


